Title: John Adams to Charles Adams, 9 February 1796
From: Adams, John
To: Adams, Charles


          
            Dear son
            Philadelphia Feb. 9. 1796
          
          I recd this morning your favour of the 7th and am glad that your State have not too much Complaisance for the restless Projects of old Aunt Nell. The peevish fretful old Creature has got, to day, a worse Compliment from the senate of this State, than she recd even from the Massachusetts. They have not only rejected her vapoury humours but have proposed to her some other Amendments of the Constitution, which she will not relish. But as I have the Account of them only transiently from Mr Lewis, I will not attempt to give you an Account of them, but leave you to read them when they shall become public.
          I have attended to day in the Supream Court an argument by Mr Marshall and Mr Campbell, of a great Question concerning the British debts which were paid into the Treasury of the state of Virginia before the Peace. These are able Lawyers and good Speakers.
          Pray what are the Dates of your Letters from Holland? My latest from John is the 30 of septr.— We shall next hear of him from England.
          Is Col Hamilton growing rich by his Profession? Does he shine at the Bar? Is he in great request among the Clients?— Who does he associate with him in Business? Does he Speculate in Lands or stocks like all the rest of the World—or does he intend to drudge like me? and be a slave for forty Years for the honour of riding in Stage Coaches and living in noisy Taverns? while every Body about him is growing rich as well as riding in gay Coaches and building grand houses? Mr Neckar, in his Essay on the true Principles of Executive Power in great States. Vol. 1. p. 206 has a Passage which is worth quoting.
          “A Man who, like myself, has been Some Years placed in the Center of public affairs, who has been, one of the Axes round which the

motions of personal Interest perform their Circuit, is best able to judge from his own Experience of the Activity of those Interests and to perceive in what manner the human heart is influenced, irritated and Soothed by hope. Full often are the thoughts of Men employed upon their own personal Views when they affect most carelessly to neglect or most generously to sacrifice them. I grant that Individuals have for their days of parade a pompous and wonderworking Language; but I affirm that in their daily habits and their Secret Confessions, We find them always occupied either with the fortune they are pursuing, or the Eminence to which they aspire.” Thus far Mr Neckar and I can add my Experience to his. There is a difference however— Some pursue their fortune and Elevation by fair and honourable Means, others by mean Craft, low Cunning wicked deceit, and vicious Courses of every sort.—
          The Popes Bull Quando quidem bonus Populus vult decipi, decipiatur, is practised by many of the most pretending Protestants, with as much Ardour as if they believed in his Holinesses Infallibility. Be honest Charles but be not their Dupe. I am, most affectionatel / your
          
            John Adams
          
        